DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17 and 21-23) in the reply filed on 8/30/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 9-10 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by More (PG Pub. No. US 2019/0096997 A1).
Regarding claim 1, More teaches a method comprising: 
forming an N well (¶ 0026: n-type region 320) and a P well (¶ 0027: p-type region 400) in a substrate (fig. 4: 320 and 400 formed in substrate 200); 
depositing a first layer having silicon (¶ 0029: Si layer 410) over the N well and the P well (fig. 4: 410 deposited over 320 and 400); 
depositing a first dielectric layer (¶ 0030: oxide or nitride layer 420) over the first layer (fig. 4: 420 deposited over 410); 
forming a resist pattern over the first dielectric layer, the resist pattern providing an opening directly above the N well (¶ 0031: coat of photoresist applied on Si layer 410, including patterned opening aligned to n-type region 320); 
etching the first dielectric layer and the first layer through the opening (¶ 0031: etch process removes exposed areas of cap layer 420 and partially etches Si epitaxial layer 410), leaving a first portion of the first layer over the N well (¶ 0031 & fig. 5: remaining Si layer 510 on top of n-type region 320); 
removing the resist pattern (¶ 0031: remaining developed photoresist removed with a wet clean); and 
epitaxially growing a second layer having silicon germanium (SiGe) (¶ 0046: 700) over the first portion of the first layer (fig. 7: 700 epitaxially grown over 510), 
wherein the epitaxially growing the second layer includes steps of 
	(a) performing a baking process (¶ 0040: first sub-operation including prebake), 
	(b) depositing a silicon seed layer (¶ 0042: second sub-operation including forming seed layer on exposed surfaces of Si epitaxial layer), and 
	(c) depositing a SiGe layer over the silicon seed layer (¶ 0044: epitaxial layer formed on seed layer), 
wherein the steps (a), (b), and (c) are performed under about a same temperature (¶ 0040: in at least one embodiment, first sub-operation, second sub-operation and third sub-operation performed under about 900 ˚C).

Regarding claim 2, More teaches the method of claim 1, wherein the steps (a), (b), and (c) are performed under a temperature in a range of about 650 ˚C to 750 ˚C (¶¶ 0040-0044: in at least one embodiment, each of the first sub-operation, second sub-operation and third sub-operation performed under a temperature of about 750 ˚C).

Regarding claim 5, More teaches the method of claim 4, further comprising: 
patterning the first layer and the P well to form first fins (¶ 0050 & fig. 9: 400 and 410 patterned to form fins 910);
patterning the SiGe layer and the N well to form second fins (¶ 0050 & fig. 9: 700 and 320 patterned to form fins 900); and 
forming an isolation feature (¶ 0051: dielectric layer 1000) to isolate bottom portions of the first fins and the second fins (¶ fig. 11: 1000 isolates bottom portions of 910 and 900).

Regarding claim 9, More teaches the method of claim 1, wherein the second layer is epitaxially grown such that its top surface is higher than a top surface of the first layer and is lower than a top surface of the first dielectric layer (fig. 7: portion of top surface of 700 includes curved outer portion higher than top surface of 410 and lower than top surface of 420).

Regarding claim 10, More teaches the method of claim 1, wherein temperatures under which the steps (a), (b), and (c) are performed vary less than +/- 10 ˚C (implicit: in ¶¶ 0040-0040, More teaches prebake temperature of 650 ˚C, and seed and SiGe layer deposition temperature ranges within 10 ˚C of 650 ˚C).

Regarding claim 21, More teaches a method comprising: 
providing a substrate (¶ 0024: 200) with an N well and a P well (¶¶ 0026-0027 & fig. 4: 200 includes n-type region 320 and p-type region 400);
forming a first layer having silicon (¶ 0029: Si layer 410) over the N well and the P well (fig. 4: 410 deposited over 320 and 400); 
forming a first dielectric layer (¶ 0030: oxide or nitride layer 420) over the first layer (fig. 4: 420 deposited over 410);
etching the first dielectric layer and the first layer above the N well (¶ 0031: etch process removes exposed areas of layer 420 and partially etches Si epitaxial layer 410), leaving a first portion of the first layer over the N well and a second portion of the first layer over the P well, wherein the first portion of the first layer is thinner than the second portion of the first layer (¶ 0031 & fig. 5: remaining Si layer portion 510 on top of n-type region 320, thinner than portion 410 remaining over p-type region 400); 
while the first dielectric layer covering the second portion of the first layer, epitaxially growing a second layer having silicon germanium (SiGe) (¶ 0046: 700) over the first portion of the first layer (fig. 7: while 420 covers 410 over 400, SiGe layer 700 epitaxially grown over 510), wherein the epitaxially growing the second layer includes steps of 
(a) performing a baking process (¶ 0040: first sub-operation including prebake), 
		(b) depositing a silicon seed layer (¶ 0042: second sub-operation including forming seed layer on exposed surfaces of Si epitaxial layer), and 
		(c) depositing a SiGe layer over the silicon seed layer (¶ 0044: epitaxial layer formed on seed layer), wherein temperatures under which the steps (a), (b), and (c) are performed vary less than +/- 10 °C (implicit: in ¶¶ 0040-0040, More teaches prebake temperature of 650 ˚C, and seed and SiGe layer deposition temperature ranges within 10 ˚C of 650 ˚C);
patterning the second portion of the first layer and the P well to form first fins (¶ 0050 & fig. 9: 410 and 400 patterned to form fins 910);
patterning the second layer, the first portion of the first layer and the N well to form second fins (¶ 0050 & fig. 9: 700, 510 and 320 patterned to form fins 900). 

Regarding claim 22, More teaches the method of claim 21, wherein the second layer is epitaxially grown such that its top surface is higher than a top surface of the second portion of the first layer and is lower than a top surface of the first dielectric layer (fig. 7: portion of top surface of 700 includes curved outer portion higher than top surface of 410 and lower than top surface of 420).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over More as applied to claim 1 above, and further in view of Park et al. (PG Pub. No. US 2018/0025901 A1).
Regarding claim 3, More teaches the method of claim 1, wherein the baking process is performed in an inert ambient (¶ 0040: prebake performed in Ar, N2, He).
More is silent the inert ambient comprising H2.
Park teaches performing a baking process before depositing an epitaxial SiGe layer, the baking process performed in an H2 ambient (¶ 0047).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the baking process of More with the H2 ambient of Park, as a means to remove undesired impurity elements and grow a high quality epitaxial layer (Park, ¶ 0047).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, H2 is suitable for the intended use as an inert ambient in a baking process, as evidenced by Park.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over More as applied to claim 5 above, and further in view of Ching et al. (US 2016/0308048 A1)
Regarding claim 6, More teaches the method of claim 5, comprising forming first and second fins (910, 900).  More further teaches forming NFETs with silicon channels, and forming PFETs with silicon germanium channels (¶ 0019).
More does not teach the method further comprising: 
forming n-type FinFET over the first fins and above the isolation feature; and 
forming p-type FinFET over the second fins and above the isolation feature.
Ching teaches a semiconductor device including
an n-type FinFET (figs. 19A-19B) formed over first fins (¶ 0047: fins including portions 81/82/83, similar to 910 of More) and above an isolation feature (¶ 0024: 50, similar to 1000 of More); and 
a p-type FinFET (figs. 20A-20B) formed over second fins (¶ 0055: fins including portions 85 and 86, similar to 900 of More) and above the isolation feature.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of More with n-type and p-type FinFETs, as a means to provide integrated CMOS circuits (More, ¶ 0001 & Ching, ¶ 0063).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 7-8, 11, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over More in view of Wang et al. (PG Pub. No. US 2019/0341403 A1).
Regarding claim 7, More teaches the method of claim 1, including depositing a first layer over an over N well (320) and a P well (400).  More further teaches a photoresist layer aligned to the N well region (¶ 0031 & fig. 5: well 500 aligned to n-type region 320).
More is silent to the method further comprising, before the depositing of the first layer: 
forming a portion of an alignment mark into the substrate.
Wang teaches a method including forming a portion of an alignment mark (¶ 0050: alignment mark 2502) into a substrate (fig. 25: 2502 formed into substrate 1902) before depositing a first layer (¶ 0051: epitaxial layer 2604 and/or 2606).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of More with an alignment mark, as a means to provide a zero-layer alignment mark, reducing registration and overlay errors (Wang, ¶ 0017). 

Regarding claim 8, More teaches the method of claim 1, including depositing a first dielectric layer over a first layer (fig. 4: 420 deposited over 410).
More is silent to the method further comprising, before the depositing of the first dielectric layer: 
forming an alignment trench into the first layer.
Wang teaches a method including forming a portion of an alignment mark (¶ 0050: alignment mark 2502) into a first layer (fig. 25: 2502 formed into layers 1904, 1906, 1908 and/or 1912) before depositing a first dielectric layer (¶ 0048: 2102).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of More with an alignment trench, as a means to provide a zero-layer alignment mark, reducing registration and overlay errors (Wang, ¶ 0017). 

Regarding claim 11, More teaches a method comprising: 
providing a substrate (¶ 0024 & fig. 2: 200);
depositing a silicon layer (¶ 0029: 410) over the substrate (fig. 4: 410 deposited over 200); 
depositing a first oxide layer (¶ 0030: oxide layer 420) over the silicon layer (fig. 4: 420 deposited over 410); 
forming an etch mask over the first oxide layer, wherein the etch mask has an opening directly above a first portion of the silicon layer (¶ 0031: coat of photoresist applied on Si layer 410, including patterned opening aligned to n-type region 320 of silicon layer 410); 
etching the first oxide layer and the first portion of the silicon layer through the opening (¶ 0031: etch process removes exposed areas of cap layer 420 and partially etches Si epitaxial layer 410), thereby forming a first trench (¶ 0032 & fig. 5: well 500); 
removing the etch mask (¶ 0031: remaining developed photoresist removed with a wet clean); and
epitaxially growing a second layer having silicon germanium (SiGe) (¶ 0046: 700) in the first trench (fig. 7: 700 epitaxially grown in well 500), 
wherein the epitaxially growing the second layer includes steps of 
	(a) performing a baking process (¶ 0040: first sub-operation including prebake), 
	(b) depositing a silicon seed layer (¶ 0042: second sub-operation including forming seed layer on exposed surfaces of Si epitaxial layer), and 
	(c) depositing a SiGe layer over the silicon seed layer (¶ 0044: epitaxial layer formed on seed layer), 
wherein the steps (a), (b), and (c) are performed under about a same temperature (¶ 0040: in at least one embodiment, first sub-operation, second sub-operation and third sub-operation performed under about 900 ˚C).
More is silent to the method further comprising:
etching an alignment trench into the silicon layer; and
depositing the first oxide layer in the alignment trench,
wherein the etch mask covers the alignment trench.
Wang teaches a method including forming an alignment trench (¶ 0050: alignment mark 2502) into a first layer (fig. 25: 2502 formed into layers 1904, 1906, 1908 and/or 1912), and depositing a first dielectric layer (¶ 0048: 2102) in the alignment trench.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of More with an alignment trench, as a means to provide a zero-layer alignment mark, reducing registration and overlay errors (Wang, ¶ 0017). 
Said artisan would recognize that forming the zero-level alignment trench of Wang would occur before forming the etch mask, such that the limitation “wherein the etch mask covers the alignment trench” is implicitly met.

Regarding claim 13, More in view of Wang teaches the method of claim 11, wherein the steps (a), (b), and (c) are performed under a temperature in a range of about 650 ˚C to 750 ˚C (More, ¶¶ 0040-0044: in at least one embodiment, each of the first sub-operation, second sub-operation and third sub-operation performed under a temperature of about 750 ˚C).

Regarding claim 14, More in view of Wang teaches the method of claim 11, wherein the second layer is epitaxially grown such that its top surface is higher than a top surface of the silicon layer and is about even with or lower than a top surface of the first oxide layer (More, fig. 7: portion of top surface of 700 includes curved outer portion higher than top surface of 410 and lower than top surface of 420).



Regarding claim 16, More in view of Wang teaches the method of claim 11, wherein the baking process is performed in ambient having N2, Ar, He, or a combination thereof (More, ¶ 0040: prebake ambient can be an inert gas such as Ar, N2, He, or combinations thereof).

Regarding claim 17, More in view of Wang teaches the method of claim 11, wherein the etching of the first portion of the silicon layer through the opening leaves a layer of the first portion of the silicon layer in the first trench (More, ¶ 0031: etching 410 through photoresist pattern leaves remaining Si layer 510 on top of n-type region 320 in Trench 500).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over More in view of Wang as applied to claim 11 above, and further in view of Park.
Regarding claim 15, More teaches the method of claim 11, wherein the baking process is performed in an inert ambient (¶ 0040: prebake performed in Ar, N2, He).
More is silent the inert ambient comprising H2.
Park teaches performing a baking process before depositing an epitaxial SiGe layer, the baking process performed in an H2 ambient (¶ 0047).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the baking process of More with the H2 ambient of Park, as a means to remove undesired impurity elements and grow a high quality epitaxial layer (Park, ¶ 0047).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, H2 is suitable for the intended use as an inert ambient in a baking process, as evidenced by Park.

Allowable Subject Matter
Claims 4, 12 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “performing a first chemical mechanical polishing (CMP) process to the second dielectric layer and the first dielectric layer” as recited in claim 4,
“performing a first chemical mechanical polishing (CMP) process to the first and the second oxide layers” as recited in claim 12, and
“performing a first chemical mechanical polishing (CMP) process to the second dielectric layer and the first dielectric layer” as recited in claim 23.

More teaches: 
performing a first chemical mechanical polishing (CMP) process to first dielectric/oxide layers (More, ¶ 0046: CMP operation to remove oxide cap layer 420); and 
performing a second CMP process to a SiGe layer (More, ¶ 0046: CMP process to planarize SiGe epitaxial layer 700.  Since 420 and 700 are formed to different levels, the CMP process implicitly includes first and second process steps).
However, More does not teach performing the first chemical mechanical polishing (CMP) process to first and second dielectric/oxide layers, as required by claims 4, 12 and 23.

Bi et al. (PG Pub. No. US 2018/0061967 A1) teaches forming recess 500A in dielectric layer 400 (fig. 6), forming epitaxial layer 770 in the recess (fig. 7), and performing a CMP process to the epitaxial layer and the dielectric layer (fig. 8), but fails to teach forming a second dielectric layer or performing a CMP process to first and second dielectric layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894